UNITED STATES DIS'I`RICT COURT
MIDDLE DISTRIC'!1 OF FLGRIDA

 

TAMPA DIVISION
JASON GAZA,
Plaintiff,
v. Case No: 8:17-cv-1811~T-27AEP
AUTO GLASS AMERICA, LLC,
Defendant.
/
_U_,D,EB

BEFORE THE COUR'I` are Defendant’s Dispositive Motion for Final Sumrnary Judgment
(Dkt. 40) and Plaintiff" s opposition (Dkt. 41). Upon consideration, Defendant’s Dispositive Motion
for Final Surnrnary Judgment (Dkt. 4{)) is GRANTED.

I. BACKGROUND

In this action alleging violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227
er seq. (“TCPA”), Plaintiff alleges that Defendant used an automated telephone dialing system
(“ATDS”) to send text messages to his cellular phone without his consentl (Dkt. 20, Arnended
Complaint,il ll).

According to Plaintil"f, he provided his ceilular phone number to Defendant to schedule an
appointment to have his Windshieid replaced (Dkt. 40-2, Jason Gaza Dep., at 8:2~1 l). Sometime in
October 2015, Defendant replaced the Windshield. (Id. at 914-6; Ex. A). Between March 30, 2017
and lilly 12, 2017, Plain-tiff received five text messages from the number “332222” Which included

Defendant’s business telephone number in the message (Id. at 12:14; Ex. B). His “Googie” search

ofthe "332222” number showed that it belonged to “a Texted]y Website,” Which described itself as
a “texting platform.” (ld. at 13110»15;17:12-17). Based on his review of the 'l`extedly Website and
his understanding of the TCPA, Plaintift` believes Det`endant utilized an ATDS to send the messages
(Id. at 20:2-11).'

Defendant contends that it is entitled to summary judgment because Plaintift` fails to produce
any evidence establishing that an ATDS was used to send the text messages sent to Plaintiff, an
essential element of a cause of action under § 227(b)(l).2 (Dkt. 40, p. 5). l)efendant is correct.

II. STANDARD

Summary judgment is appropriate Where “there is no genuine dispute as to any material fact
and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A genuine factual
dispute exists only if a reasonable fact-tinder ‘could find by a preponderance of the evidence that the
[non-rnovantl is entitled to a verdict.”’ Ke)'nel Records Oy v. Mosley, 694 F.3d 1294, 1300 (l lth Cir.
2012) (quoting Anderson v. Liberty Lobby, ]nc., 477 U.S. 242, 252 (1986)). A fact is material if it
may affect the outcome of the suit under the governing law. Allen v. Tyson Foods, Inc., 121 F.3d
642, 646 (1 lth Cir. 1997).

The moving party bears the initial burden of showing the court, by reference to materials on
fiie, that there are no genuine disputes ot` material fact that should be decided at trial. Hz'ckson Cor'p.
v. N. Crosscn~m Co., lnc., 357 F.3d 1256, 1260 (l lth Cir. 2004) (citing Celofex Corp. v. Carrett, 477

U.S. 3 17, 323 (1986)). lf the moving party fails to demonstrate the absence of a genuine dispute, the

 

‘ Specitically, Plaintifftestilied, “as I understand it, {the Textediy system falls] under the veil of a predictive
dialer.“ (ld. at 20:2-1 I).

2 In the altemativc, Defendant argues that even if it used an ATDS to text Plaintir`f, the communications would

not violate the TCPA because Plaintiff provided express consent to receive the messagesl (Dkt. 40, p. 7). Since P|aintii`t"
cannot show that Defenciant used an ATDS, it is unnecessaly to address this argument

2

motion should be denied Kernel Records, 694 F.3d at 1300 (citingAdickes v. S.H. Kress & Co., 398
U.S. 144, 160 (1970); Clark v. Cocn's & Clark, ]nc., 929 F.2d 604, 606-08 (1 lth Cir. 1991)). Once
the movant adequately supports its motion, the burden shifts to the nonmoving party to show that
specific facts exist that raise a genuine issue for trial. Dierz v. Smfthk[i'ne Beecham Corp., 598 F.3d
812,815(11th Cir. 2010).

Relevant here, Plaintiff, the nonmoving party, must “go beyond the pleadings,” and designate
specific facts showing that there is a genuine dispute Jeffery v. Saraso£a Wlu'le Sox, Inc., 64 F.3d
590, 593~94 (1lth Cir. 1995) (citing Celot"ex, 477 U.S. at 324). A mere scintilla of evidence in the
form of conclusory allegations, legal conclusions, or evidence that is merely colorable or not
significantly probative of a disputed fact cannot satisfy a party’s burden Avirgan v. Hulf, 932 F.2d
1572, 1577 (1lth Cir. 1991); Kernel Recora's, 694 F,Bd at 1301.

IIl. DISCUSSION
Automafic Telephone Dialer System

The TCPA prohibits the use of an ATDS to call or text a telephone number assigned to a
cellular telephone service (other than for purposes of an emergency), without the prior express
consent of the "called party.” 47 U.S.C. § 227(b)(1)(A)(iii). “The term ‘autornatic telephone dialing
system’ means equipment which has the capacity--(A) to store or produce telephone numbers to be
called, using a random or sequential number generator; and (B) to dial such ntunbers.” 47 U.S.C. §

227(a)(1).3 This includes equipment that has “the capacity to store or produce numbers and dial those

 

3 The FCC has issued numerous rulings interpreting what qualifies as an ATDS. See fn the Marter ofRn!es &
Regulcnr`ons l:npl'enientr`ng the Tef. Consumer Prot. Acl 0f]99], 30 F.C.C. Rcd. 7961, 7971-7978,1[1[ 10-24 (2015 FCC
`Ruling); fn the Mnrters ofRu[es & Regula!r`ons lmplememing the Tel. Consumer Prot. Act of 1991, 27 F.C.C. Rcd.
15391, 15399 {2012 FCC Ruling); 2008 In Re Ru[es & Regn!at."ons hnp[ementing the Tel. Ct)nsumer Prot. Act 0f1991,
23 F.C.C. Rcd. at 56611 13 (2008 FCC Ruling); [n Re Rzr[es & Regul'an'ons hitplemenlt`ng the Tel. Consmne)‘ Pro!. Act
0f1991, 18 F.C.C. Rcd. 14014, 14091_93 11‘[| 131-134 (2003 FCC Ruling). As noted, an FCC Ruling has the force oflaw

3

numbers at random, in sequential order, or from a database of numbers.” Ia'. The essential function
of an ATDS is “the capacity to dial numbers without human intervention.” fn Re Riiles &
Regula!i`ons linpleinenti`ng the Tel. Consumer Prot. Acl of 1 991 , 18 F.C.C. Rcd. 14014, 14091~93
1111 131-134 (2003 FCC Ruling). And, the reach of the TCPA extends to text messages wahy v.
DCI Bioiogiccils Orlando, LLC, 797 F.3d 1302, 1305 (1lth Cir. 2015).

'l`o succeed on his TCPA claim, Plaintiff must establish that Defendant sent text messages
to his cellular phone using an ATDS. Defendant contends that he fails to show that the text messages
were sent by an ATDS. The undisputed evidence confirms Defendant’s contention Anthony Prieto,
Dei"endant’s corporate representative, testified that the text messages sent on behalf of Defendant
utilized manual entiy, uploading, and the eventual use of an online website. Accoi‘ding to Prieto,

' The Defendant has work orders and invoices from prior customers that
contain their name, address, and cell phone number. (Dkt. 40»1, Anthony
Prieto Dep., 913-10).

- One of its representatives would go through these orders/invoices and take
a customer’s name and phone number and type it into an Excel spreadsheet.
(ld. at 10:7).

' The representative would then go to the website of a company called
“Textedly,” which Defendant used to send electronic messages to former
customers (Id. at 8:23~25 ~ 9:l', 11:1-2).

‘ After going to the website, the representative Would log into the site With
their password_ (Id. at 11:4~5).

» The representative Will then upload the Excel spreadsheet file to the website.
(Id. at 1128-24).

- After the Excel spreadsheet is uploaded to the website, the website allows

 

and a district court is without jurisdiction to consider its validity. Mai's v. Gir{fCoast Co!lection Bnreaa, Inc., 768 F.3d
1110,1121~22(11th Cir. 2014)

individual names to be selected for a text message to be sent on behalf of
Defendant (Id. at 12-15).

~ Once the names are selected, Defendant can draft a text message to be sent,
as well as select the date and time it should be sent (Id. at 16-18).

- After this information is entered, Defendant “hit{s] send and hopefully

they’re sent out on the date and time” chosen (Id. at 15:11-15).

- Textedly is not authorized to send out any messages at randoin. (ld. at 151 16-
i9).
' And, when asked how the text messages were delivered to Defendant’s

customers, Prieto responded, “By text messages through the computer

system You have to ask Textedly how their inner workings are.” (ld. at 22:1-
4').

Based on Prieto’s uncontradicted testimony, there is nothing in the record establishing that
Defendant used an ATDS to send the text messages to Plaintiff. lndeed, the record is silent as to how
the Textedly website/platform sends messages, and more importantly, how the messages were sent
to Plaintiff. And, as Prieto testified, what happens after “send” is pressed, i. e. “the inner workings,”
is a question for Textedly.

In an effort to show that a genuine issue of material fact exists,4 Dfetz, 598 F.3d at 815,
Plaintiff includes a section in his response titled: “Material Factual Allegations in Dispute.”
l-lowever, these allegations are nothing more than legal conclusions and speculation that Defendant
used an autodialer when sending the text messages (Dkt. 41, p. 4).5 Authority in this Circuit has

repeatedly held that conclusory allegations are insufficient to avoid summary judgmentl See Avi'rgan,

 

4 Plaintiff relies solely on certain portions of Prieto’s testimony in an attempt to raise factual issues

`5 The allegations in P!aintiff‘s opposition include: “(B) Defendant or their agents texted Plaintiff approximately
five times with an ATDS device . v . .” and “(C) 'l`he text messages that Defendant sent to Plaintitl"s cell phone were
ATDS messages . . . .” (Dkt. 41, p. 4).

932 F.2d at 1577 (a plaintiffs evidence “cannot consist of conclusory allegations or legal
conclusions.”).

in an effort to "go beyond the pleadings,” Plaintiff contends that Defendant used an ATDS
because its corporate representative “admitted to picking a date and time to send text messages from
a database uploaded into the Textedly, computer portal/system upon which Defendant relies to
‘blast’ its unwitting customers at a future ‘time and date’ evidencing the true nature of Defendant’s
unlawful conduct." (Dl<t. 41 , pp. 5-6). Plaintiff contends that because Defendant pre-scheduled the
sending of the text messages, “the element of human intervention” was removed (ld. at p. 6).6

Plaintiff" s arguments are unpersuasive First, the arguments are not supported by citation to
any legal authority. Second, as noted, there is no evidence in the record that explains how the
messages were sent. One characteristic of an ATDS is that the equipment itself “dial[s] . . . numbers
at random, in sequential order, or from a database of numbers.” 47 U.S.C. § 227(a)(l) (emphasis
added). The undisputed record evidence shows that Defendant’s representative creates and uploads
a list to an online “platform” from which customer names and phone numbers are selected, text
messages drafted, a date and time of delivery is selected, and the “send” button is pressed, all
requiring human interventionl Contrary to Plaintiff’ s argument, therefore, the record evidence shows

that human intervention was necessary throughout the process. See footnote 6, sizpra. And, as noted,

 

° Contrary to Plaintil"t`s arguinents, several district courts across the country have found that text message
systems are not ATDS even though the user pre-selected the time of delivery. See Herrick v. GoDnddy.com LLC, 312
F. Supp. 3d 792, 803 (D. Ariz. 2018) (system not an ATDS even though part of text message delivery included a user
scheduling a time for the text message to be sent); Jenk."ns v. inGage, LLC, 2016 WL 4263937, at *6 (`N.D. Ga. 2016)
(system not an ATDS where “direct human intervention is required to send each text message immediately or to select
the time and date when, in the future, the text message will be sent"); Bi'ow v. Bi'jora, Inc., 191 F. Supp. 3d 780, 788
(E.D. lll. 2016) (system not an ATDS even though user “must specify whether to send the message immediately or at
some specified time”); Lanri v. Shac, LLC, 122 F. Supp. 3d 936, 941 (N.D. Cal. 2015) (system not an ATDS because
ELhuman intervention was involved in drafting the message, determining the timing of the message, and clicking ‘send’
on the website to transmit the message to plaintiff’).

Plaintiff provides no foundation or support for his legal conclusion that an ATDS platform was used
when the text messages were sent to him, and therefore cannot avoid summary judgment Morris v.
Ross, 663 F.2d1032, 1034(11th Cir. 1981), cert denied, 456 U.S. 1010 (1982) (Ifthe nonmovant’s
response consists of nothing more than a repetition of conclusory allegations, summary judgment
is not only proper, but required.).

In sum, there is no material factual dispute about whether Defendant used an ATDS to send
text messages to PlaintiffJ s cellular phone Plaintift’ s TCPA claim therefore fails as a matter of law.
See Gaza v. LTD an. Servs., L.P., No. 8:14-cv-1012, 2015 WL 5009741, *4 (M.D. Fla. August 24,
2015) (“TCPA claims fail as a matter of law because [plaintiff] failed to establish a genuine issue
for trial with respect to whether the calls were placed using an ATDS”).

Accordingly, Defendant’s Dispositive Motion for Final Summary Judgment (Dkt. 40) is
GRANTED. The Clerk is directed to enter judgment in favor of Defendant and CLOSE the tile.

none ANI) oRDERnl) this Z_ day ernovember, 2013.

<,I’J£ZES D. WHITTEMORE

United States District Judge

 

Copies to: Counsel of Record

